On Rehearing.
Fenner, J.
The decision in Hopkins vs. Daunoy, 33 Ann. 1423, followed in this case, rests upon equitable principle that all property, not exempt, is legally bound to bear its quota of equal and uniform *363taxation ; that, although the assessment and other proceedings be void and the recovery of the tax levied thereunder be thereby temporarily defeated, yet that under the power of reassessment, the State and municipalities may, and in the performance of their duty, should take •new and valid proceedings for the collection of the tax; that therefore, when the purchaser at a void tax-sale has actually paid the taxes he has relieved the property of a charge which, though not legally operative at the moment, was subject to immediate and valid reimposition, and has thus conferred upon the owner a direct benefit, which equity will not permit him to enjoy at the expense of the purchaser who has paid.
The manifest justice of this rule, approves the wisdom of its adoption and the propriety of its enforcement under all circumstances. It is calculated to repress the vicious tendency of property owners to evade, on technical grounds, their just share of the burdens of government, and to aid the State and subordinate taxing authorities in the collection of their limited and sorely-needed revenues.
But, as we said in the case referred to, the rule has no application to the penalties paid where the assessment was null. The owner was not liable for such penalties and could not he made liable therefor by any subsequent proceeding.
Therefore, the right of the purchaser to recover these must depend upon the fact whether or not the assessment was valid. If valid, the penalties were due, although the subsequent proceedings for the sale were defective and illegal.
The plaintiff in this case has furnished no proof of the validity of the assessment except the recital of the tax-deed.
The constitutional provisions which attach certain presumptions to tax-deeds have no application to deeds which have been decreed null and void, as in this case.
It was, therefore, incumbent on the plaintiff to establish the validity of the assessment as a condition precedent to his right to recover penalties. Having failed to do so, he must he non-suited as to that portion of his demand.
It is therefore ordered and adjudged that our former decree herein. he amended by reducing the principal of the judgment from $2306.75 to $1455.50, and by rejecting plaintiff’s demand for the difference as in case of non-suit, and that, in all other respects, our said decree remain undisturbed.